Citation Nr: 1614198	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a hearing before the undersigned at the RO in September 2013.  A transcript of the hearing was associated with the claims file and reviewed.  The Board previously remanded this claim in December 2014.  


FINDINGS OF FACT

The weight of the evidence is against finding that current respiratory disabilities are related to or began in service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In April 2009, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. The letter explained the criteria for service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's respiratory claim in June 2014 and an addendum opinion in February 2015.  The June 2014 opinion did not discuss all current respiratory diagnoses and the February 2015 opinion did not consider all relevant evidence.  However, the Board requested a medical opinion from a specialist in August 2015.  The specialist's opinion discussed the evidence and provided detailed rationale for conclusions.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.  

Following the remand directives, the AOJ obtained an addendum opinion for the respiratory claim.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2013 hearing, the undersigned identified the issue and sought evidence concerning the Veteran's symptoms, service, and treatment to determine whether all relevant records had been obtained.  His questions were designed to elicit testimony as to the elements needed to substantiate the claim.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses but not to determine the etiology of respiratory disabilities as this requires specialized training to understand the complexities of the respiratory system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the lay statements credible as they were detailed and consistent.  

Following a review of the evidence, the Board determines that the criteria for service connection for a respiratory disability have not been met.  See 38 C.F.R. § 3.303.

First, the evidence shows current respiratory diagnoses.  The June 2014 examiner diagnosed allergic rhinitis.  VA treatment records from September 2013 show a diagnosis of chronic obstructive pulmonary disease (COPD).  October and November 2012 treatment records note diagnoses of bronchitis.  VA records also show treatment for cough and tobacco use.  Next, service treatment records show pneumonia.  November 1963 records show that the Veteran was hospitalized for left lower lobe pneumonia and that on the day of discharge, x-rays showed complete resolution of the pneumonic process.  The records note that the Veteran was a smoker.  The Veteran August 1966 separation examination was normal, with no record of respiratory problems.

Finally, the weight of the evidence is against finding any current respiratory problems related to service.  During September 2013 treatment, the Veteran reported having recurrent upper respiratory infections and bronchitis and continuous symptoms.  At the 2014 examination and Board hearing, he reported having episodes of bronchitis two to three times a year for a long time.  During the Board hearing, the Veteran stated after the in-service hospitalization for pneumonia, he was told he would have respiratory problems for the rest of his life.  There is no indication of that in the hospital record.  Instead, the November 1963 discharge note discusses resolution of pneumonia.  He reported first seeking treatment for respiratory symptoms in the 1970s.  VA treatment records note that the Veteran has a 40 year history of smoking.  The June 2014 VA examiner opined that the Veteran's allergic rhinitis was not related to service because allergic rhinitis is not caused by one episode of pneumonia but instead caused by the allergen triggering the symptoms.  The June 2014 examiner found that bronchitis was not related to service but did not provide any rationale supporting the opinion.  The February 2015 examiner found chronic bronchitis and COPD were less likely than not incurred in or caused by service because there was no documentation of either in service or the time after service until 2012 or 2013.  

In the requested medical opinion, the specialist considered the Veteran's report of recurrent bronchitis but opined that smoking was a more likely cause of bronchitis and COPD than service and in-service pneumonia.  He explained that there was no scientific or medical substantiation that the development of COPD could be traced back to a single episode of pneumonia.  Numerous studies indicate that tobacco smoking is the most important risk factor for COPD.  See Specialist's opinion (in VBMS, labeled as "Correspondence, 3/7/16).  The overwhelming available evidence would incriminate the Veteran's long smoking history as the most probable cause of the development of COPD.  Id.  For bronchitis, he explained that smoking is also recognized medically as a major common cause of bronchitis and is commonly referred to as "smoker's cough."  Additionally, he explained that symptoms of bronchitis are frequently part of the symptomatology of COPD.  He concluded that linking the onset of current bronchitis to the history of pneumonia in the Veteran's remote past does not fit well with the medical evidence and it is much more likely that the ongoing smoking history and development of COPD were more important factors for bronchitis.  The Board has considered the Veteran's reports of on-going symptoms but notes that he has also smoked since service.  See Service treatment records.  Based on the specialist's opinion, the Board finds that COPD and bronchitis are more likely due to the history of smoking than to service or in-service pneumonia.  The medical evidence supports the conclusion that allergic rhinitis is due to allergen and not service.  The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence is against his claim.  See 38 C.F.R. § 3.102.  The evidence fails to satisfy the criteria for service connection of a respiratory disability.  See 38 C.F.R. § 3.303.


ORDER

Service connection for a respiratory disability, to include allergic rhinitis, bronchitis, and COPD, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


